J-A23034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

SEAN DONTAE MCKINLEY

                            Appellant                  No. 1451 WDA 2014


            Appeal from the Judgment of Sentence August 4, 2014
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0008514-2013


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED AUGUST 24, 2015

       Appellant, Sean Dontae McKinley, appeals from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

his jury trial convictions of persons not to possess a firearm, escape,

carrying a loaded weapon, possession of a controlled substance, possession

or distribution of marijuana, possession of drug paraphernalia, and a

summary traffic (faulty rear lighting) violation.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to



____________________________________________


1
  18 Pa.C.S.A. §§ 6106(a)(1), 5121(a), 6106.1(a); 35 P.S. §§ 780-
113(a)(16), (31), (32); 75 Pa.C.S.A. § 4303(b), respectively.
J-A23034-15


restate them.2

       Appellant raises the following issue for our review:

          DID THE TRIAL COURT ERR WHEN IT DENIED
          [APPELLANT’S] MOTION TO SUPPRESS THE EVIDENCE
          FOUND IN HIS JEEP GRAND CHEROKEE BECAUSE THE
          SEARCH WAS UNREASONABLE, WENT BEYOND THE SCOPE
          OF AN INVENTORY SEARCH, AND WAS DONE FOR THE
          SOLE PURPOSE OF INVESTIGATION, IN VIOLATION OF
          THE FOURTH AMENDMENT OF THE UNITED STATES
          CONSTITUTION AND ARTICLE I, SECTION 8 OF THE
          PENNSYLVANIA CONSTITUTION?

(Appellant’s Brief at 8).

       On appeal, Appellant argues the sole motive for the inventory search

of his vehicle was to find incriminating evidence. Appellant claims the record

is devoid of any document showing the police conducted an “inventory” of

the vehicle. Appellant asserts that after the officer smelled marijuana, the

officer undoubtedly suspected the vehicle contained other drug evidence and

the search of the vehicle could not be classified as simply an inventory

search. Appellant further avers the scope of the search was unreasonable

because the officers found the shotgun under the back seat, an area where

nobody would store belongings of value for purposes of an inventory.

Appellant concludes the court should have suppressed the evidence obtained

as a result of the vehicle search. We disagree.

____________________________________________


2
  We make one small correction to the trial court opinion at page 1. The
court held the suppression hearing on December 18, 2013, and denied relief
on the same date.



                                           -2-
J-A23034-15


      We review the denial of a suppression motion as follows:

            Our standard of review in addressing a challenge to a trial
            court’s denial of a suppression motion is limited to
            determining whether the factual findings are supported by
            the record and whether the legal conclusions drawn from
            those facts are correct.

              [W]e may consider only the evidence of the
              prosecution and so much of the evidence for the
              defense as remains uncontradicted when read in the
              context of the record as a whole. Where the record
              supports the findings of the suppression court, we
              are bound by those facts and may reverse only if the
              court erred in reaching its legal conclusions based
              upon the facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).                “It is within the

suppression court’s sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Clemens, 66 A.3d 373, 378 (Pa.Super. 2013) (quoting Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa.Super. 2006)).

      Nevertheless, “appellate review of an order denying suppression is

limited to examination of the precise basis under which suppression initially

was sought; no new theories of relief may be considered on appeal.”

Commonwealth v. Little, 903 A.2d 1269, 1272-73 (Pa.Super 2006).

“[T]he failure to raise a suppression issue prior to trial precludes its litigation

for   the    first   time   at   trial,   in    post-trial   motions   or   on   appeal.”

Commonwealth v. Douglass, 701 A.2d 1376, 1378 (Pa.Super. 1997).

      Instantly, in Appellant’s motion to suppress, he argued the police

                                               -3-
J-A23034-15


officer acted without a search warrant, Appellant was not under arrest, no

exigent circumstances existed to allow the vehicle inventory search,

Appellant did not consent to the search, and the items taken from the

vehicle and his person were seized in violation of the United States and

Pennsylvania Constitutions. At the suppression hearing, Appellant argued he

should not have been asked to step out of the vehicle, because the officer

had no reasonable suspicion of criminal activity, even after Appellant

admitted he had drugs on his person.      Appellant also argued the officer

should have obtained a warrant to search the vehicle and should not have

searched the vehicle at the scene without a warrant. On appeal, Appellant

raises an entirely new claim that the search was unreasonable because it

exceeded the scope of an inventory search and was done for the sole

purpose of investigation. Appellant did not contest in his motion to suppress

or at the suppression hearing the reasonableness, scope, and sole purpose

of the inventory search as investigative. Therefore, his issue on appeal is

waived.

     Moreover, even if Appellant had properly preserved his claim, we

would affirm on the basis of the trial court’s opinion.    (See Trial Court

Opinion, filed March 20, 2015, at 3-5) (finding: officer testified Appellant

was under arrest and car he was driving was partially on roadway and would

have to be towed; officer followed municipal policy regarding inventory

searches and did not exceed scope of search; in conducting inventory


                                    -4-
J-A23034-15


search, officer observed dislodged rear seat that appeared to be blocked by

something underneath; upon inspection, officer and his partner found

shotgun wrapped in t-shirt blocking seat from upright position; police

discovered weapon as part of police caretaking function, not investigative

function; court properly denied motion to suppress). See Commonwealth

v. Chambers, 920 A.2d 892 (Pa.Super. 2007) (reiterating general rule that

inventory search of impounded vehicle is reasonable if conducted under

standard police procedures, in good faith, and not for sole purpose of

investigation).   Accordingly, we affirm the judgment of sentence.     See

generally In re K.L.S., 594 Pa. 194, 197 n.3, 934 A.2d 1244, 1246 n.3

(2007) (stating trial court order or judgment is more properly “affirmed,”

when appellant has failed to preserve issues for appeal).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2015




                                    -5-